DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The 7/9/2021 IDS document has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25 and 32 of U.S. Patent No. 9,992,681 B2 in view of Vanderveen (WO 2010/030515 A2). The patent claims concern generating an updated capability profile for a device based on obtaining and evaluating selectively activated features of the device against authorization agreement information. As per the exemplary claims below, the patent claim discloses the language of the instant claim other than that specifically concerning a list of selectively activated features. However, the patent claims in view of Vanderveen disclose a list of selectively activated features. For instance, refer to at least FIG. 4, [0069], and [0088] of Vanderveen concerning a list of services.
Patent claim 32 is substantially similar to that of 25, but is in apparatus form. Instant independent claims 8 and 15 are substantially similar to instant independent claim 1 and are therefore likewise rejected. Dependent claims 2-7, 9-14, and 16-20 depend on rejected claims and are therefore likewise rejected.
Instant Application
US 9,992,681 B2
1. A method operational at a server, comprising:

obtaining a first list of selectively activated features of a device; and
updating a second list of selectively activated features of the device, stored at the server, based on the first list, wherein the second list is associated with a subscription profile of the device, to reflect a change to an authorization status of at least one selectively activated feature in the second list.
25. A method, operational at an authorization server, comprising:
obtaining, at the authorization server, a request to activate one or more selectively activated features of a device;
verifying that the one or more selectively activated features are authorized to be used at the device based on an authorization agreement obtained at the authorization server;
sending proof that the device is authorized to use the one or more selectively activated features and one or more feature activation keys based on the authorization agreement in response to the request to activate one or more selectively activated features; and
sending updated capability information of the device to a home subscriber server (HSS) of a network of the device.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 25 of U.S. Patent No. 10,341,870 B2 in view of Vanderveen (WO 2010/030515 A2). The patent claims concern generating an updated capability profile for a device based on obtaining and evaluating selectively activated features of the device against authorization agreement information. As per the exemplary claims below, the patent claim discloses the language of the instant claim other than that specifically concerning a list of selectively activated features. However, the patent claims in view of Vanderveen disclose a list of selectively activated features. For instance, refer to at least FIG. 4, [0069], and [0088] of Vanderveen concerning a list of services.
Patent claim 25 is substantially similar to that of 19, but is in apparatus form. Instant independent claims 8 and 15 are substantially similar to instant independent claim 1 and are therefore likewise rejected. Dependent claims 2-7, 9-14, and 16-20 depend on rejected claims and are therefore likewise rejected.
Instant Application
US 10,341,870 B2
1. A method operational at a server, comprising:



obtaining a first list of selectively activated features of a device; and
updating a second list of selectively activated features of the device, stored at the server, based on the first list, wherein the second list is associated with a subscription profile of the device, to reflect a change to an authorization status of at least one selectively activated feature in the second list.
19. A method, operational at an authorization server, comprising:
obtaining a plurality of authorization agreements related to selectively activated features of a plurality of devices;
obtaining a request to authorize activation of one or more selectively activated features used to enable a device, of the plurality of devices, to employ a network service;
verifying that the one or more selectively activated features are authorized to be used at the device by evaluating and/or validating an authorization agreement, of the plurality of authorization agreements, that is associated with the device;
sending proof, when verification is successful, that the one or more selectively activated features are authorized to be used at the device and sending one or more feature activation keys based on the authorization agreement in response to the request; and
sending updated capability information of the device to a network server of the device, wherein the network server is a home subscriber server (HSS) and/or an Authentication, Authorization and Accounting (AAA) server.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In this case, claims 15-20 comprise the terms “means for obtaining,” “means for updating,” and “means for validating.” At least [00126]-[00128] and [0032]-[0033] of the instant specification are considered to be relevant.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of certain methods of organizing human activity (i.e., commercial or legal interactions) without significantly more. Exemplary claim 1 recite(s): A method operational at a [facility], comprising: obtaining a first list of selectively activated features (e.g., a service provider office and personnel receiving a list of selected commercial services from a business partner office and personnel, either verbally or via pen and paper—i.e., commercial or legal interactions) of a device (the operation of the device and its features is not positively recited, and it is merely associated with the list); and updating a second list of selectively activated features of the device, stored at the [facility] (e.g., paper records at the facility for storing commercial and legal information), based on the first list, wherein the second list is associated with a subscription profile of the device (i.e., a commercial or legal interaction such as a contract, legal obligation, or business relation), to reflect a change to an authorization status of at least one selectively activated feature in the second list (e.g., the service provider office changes its records to reflect the selected commercial services as part of the abstract idea of commercial or legal interactions). For instance, a particular example may be an internet café allowing different levels of computer and internet access depending on payment.  
	Independent claims 1 and 8 further recite the following limitations which may be significantly more than the abstract idea: “operational at a server,” “stored at the server,” “a server,” “a network communication circuit for communicating over a network,” and “a processing circuit coupled to the network communication circuit,” which may 
	This judicial exception is not integrated into a practical application because adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not considered to be sufficient—see MPEP 2106.05(f). In this case, the claims appear to be computerizing the judicial exception by having the service provider side implemented by a generic server computer. The server obtains information and updates second information accordingly. The details of the obtaining and updating are not otherwise specified. Nor are the data structures or network protocols. The claim language appears to merely suggest that the server apply the judicial exception. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not considered to be sufficient—see MPEP 2106.05(f). In this case, the claims recite a server, server storage, a network communication circuit, and a processor, which are all considered to be the base level components of any computer system for performing the judicial exception. The components and their usage do not appear to otherwise be detailed. That claim 8 involves a network communication circuit is considered to be generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h). Claim 8 does not further specify using the network communication circuit.
	Claims 2 and 9 further specify the server as being an HSS server. These claims do not integrate the judicial exception into a practical application because generally linking the use of the judicial exception to a particular technological environment or field of use is not considered to be sufficient—see MPEP 2106.05(h). They are likewise not considered to include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. In this case, the claims merely specify a type of server without otherwise reciting the operation of the server. Claims 5 and 12 also recite a type of server and are likewise rejected.
	Claims 3, 7, 10, and 14 are drawn to further elaborating the judicial exception (i.e., commercial or legal interactions). For instance, claims 3 and 7 further recite provision of subscriber information to interested parties and claims 10 and 14 further recite a commercial/legal agreement. As such, they are likewise rejected under the same analysis.
	Claims 4, 6, 11, and 13 recite use of a trusted third party and cryptographic verification, and are considered to be drawn to the abstract idea of a mathematical concept (i.e., mathematical calculations). For instance, the authorization server being another facility and personnel as a trusted third party and providing their signature/paper certificate for pen and paper verification. These claims do not integrate the judicial exception into a practical application because generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., an authorization server as the trusted third party) is not considered to be sufficient—see MPEP 2106.05(h). They are likewise not considered to include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 11-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 2004/0205164 A1) in view of Vanderveen (WO 2010/030515 A2).

Regarding claim 1, Jacobs discloses: A method operational at a server (e.g., carrier server 335 in FIG. 3 of Jacobs), comprising: obtaining a first [indication] of selectively activated features of a device (e.g., wireless device 300 in FIG. 3. Of Jacobs); and
Refer to at least [0027], [0029]-[0030], and [0037] of Jacobs with respect to features of the wireless device being selectively activated and informing the server via provision of a message to the server. For instance, having a feature table and an indication in the table. 
updating a second list of selectively activated features of the device, stored at the server, based on the first [indication], wherein the second list is associated with a subscription profile of the device (e.g., 325 and 330 in FIG 3 of Jacobs), to reflect a change to an authorization status of at least one selectively activated feature in the second list.
Refer to at least [0012], [0027], [0032], and [0037] of Jacobs with respect to the server updating a profile and information files associated with the wireless device to include the activated feature. 
	It is not clear whether Jacobs discloses sending a list of selectively activated features rather than an indication. As such, it is not clear whether Jacobs discloses: the first indication further being a list. However, Jacobs in view of Vanderveen discloses: the first indication further being a list. 
Refer to at least FIG. 4, [0069], and [0088] of Vanderveen with respect to communicating tickets having a list of services. 
	The teachings of Jacobs and Vanderveen both concern configuring a device to utilize specific services, and are considered to be within the same field of endeavor and combinable as such. 
	Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Jacobs to further include an authorization ticket comprising a listing of services for at least the purpose of improving the security of indications through use of a trusted authorization server (i.e., knowing that indications are valid because they are vouched for by a trusted party). Implementing a list would have been obvious for at least the purpose of efficiency (i.e., sending a single message when selecting multiple features according to [0035] of Jacobs).

Regarding claim 4, Jacobs-Vanderveen discloses: The method of claim 1, wherein the first list of selectively activated features originates at an authorization server and is signed with a private key of the authorization server; the method further comprising: validating the first list of selectively activated features using a public key of the authorization server.
Refer to at least FIG. 2 of Vanderveen with respect to the authorization server; FIG. 4 of Vanderveen with respect to a server signature.
Refer to at least [00135] of Vanderveen with respect to cryptographically validating the ticket.
	This claim would have been obvious for substantially the same reasons as claim 1 above (i.e., improved security via use of a trusted authorization).

Regarding claim 5, it is rejected for substantially the same reasons as claim 1 above (i.e., the authorization server—further see at least [0042] of Vanderveen).

Regarding claim 6, it is rejected for substantially the same reasons as claim 1 above (i.e., the authorization ticket—e.g., FIG. 4 of Vanderveen).

Regarding claim 7, Jacobs-Vanderveen discloses: The method of claim 1, wherein the first list of selectively activated features is data representative of an authorization agreement indicating that the device is authorized to activate the selectively activated features.
Refer to at least [0007], [0010], and [00116] of Vanderveen with respect to an agreement associated with authorization for the services.
	Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Jacobs-Vanderveen to further implement authorization based on a service agreement because design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner (i.e., selling feature plans or upgrade packages).	

Regarding independent claim 8, it is substantially similar to independent claim 1 above, and is therefore likewise rejected (i.e., see the citations and obviousness rationale).

Regarding claims 11-14, they are substantially similar to claims 4-7 above, and are therefore likewise rejected.

Regarding independent claim 15, it is substantially similar to independent claim 1 above, and is therefore likewise rejected (i.e., see the citations and obviousness rationale).

Regarding claims 18-20, they are substantially similar to claims 4-7 above, and are therefore likewise rejected.

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs-Vanderveen as applied to claims 1, 4-8, 11-15, and 18-20 above, and further in view of Aittola (US 2006/0225128 A1).

Regarding claim 2, Jacobs-Vanderveen does not specify: wherein the server is a home subscriber server (HSS). However, Jacobs-Vanderveen in view of Aittola discloses: wherein the server is a home subscriber server (HSS). 
Refer to at least FIG. 1 and 5-6 of Aittola with respect to an HSS server for providing requested authorization information.
	The teachings of Jacobs-Vanderveen and Aittola both concern network device authorization and permission lists. Accordingly they are considered to be within the same field of endeavor and combinable as such.
	Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Jacobs-Vanderveen to include support for HSS servers because the substitution of one known element for another would have yielded
predictable results to one of ordinary skill in the art at the time (i.e., the type of server holding profile information).

Regarding claims 9 and 16, they are substantially similar to claim 2 above, and are therefore likewise rejected.

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs-Vanderveen as applied to claims 1, 4-8, 11-15, and 18-20 above, and further in view of Krischer (US 2011/0113252 A1).

Regarding claim 3, Jacobs-Vanderveen does not specify: further comprising: sending, responsive to a query concerning capability of the device, a capability profile including the second list of selectively activated features of the device. However, Jacobs-Vanderveen in view of Krischer discloses: further comprising: sending, responsive to a query concerning capability of the device, a capability profile including the second list of selectively activated features of the device. 
Refer to at least [0021], [0023]-[0025], [0032]-[0035], and [0040] of Krischer with respect to a server responding to a request for validating broadcasted services on behalf of network devices. Services are listed and the response is cryptographically verified. 
	The teachings of Jacobs-Vanderveen and Krischer concern network services and device configuration, and are considered to be within the same field of endeavor and combinable as such.
	Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Jacobs-Vanderveen to include support for requests to validate offered services for at least the purpose of helping to defeat spoofing bad actor network devices (e.g., [0002] of Krischer).

Regarding claims 10 and 17, they are substantially similar to claim 3 above, and are therefore likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432